Citation Nr: 0729625	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for recurrent right 
quadriceps rupture and osteoarthritis of the right knee, to 
include as secondary to the veteran's service-connected 
status post left medial neuroma meniscectomy.  

2.  Entitlement to service connection for osteoarthritis of 
the left hip due to the veteran's service-connected status 
post left medial neuroma meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1950 until 
November 1952 and from September 1961 until June 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

In his substantive appeal submitted in September 2005, the 
veteran expressed his desire for a hearing before a Veterans 
Law Judge sitting at the RO.  Such a hearing was conducted in 
May 2007.  Apparently, another hearing was scheduled in July 
2007.  However, the evidence of record indicates that the 
veteran failed to report.

The Board notes that the veteran has raised claims of 
entitlement to service connection for PTSD and depression, as 
well as for a right leg injury (as distinguished from the 
right knee claim presently on appeal).  These matters have 
not yet been adjudicated.  As such, they are referred back to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran's 
recurrent right quadriceps rupture and osteoarthritis of the 
right knee is causally related to active service or to his 
service-connected status post left medial neuroma 
meniscectomy.

2.  The competent evidence does not show that the veteran's 
osteoarthritis of the left hip is causally related to active 
service or to his service-connected status post left medial 
neuroma meniscectomy.




CONCLUSIONS OF LAW

1.  The currently diagnosed recurrent right quadriceps 
rupture and osteoarthritis of the right knee is not 
proximately due to or the result of the veteran's service-
connected status post left medial neuroma meniscectomy and 
was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  The currently diagnosed osteoarthritis of the left hip is 
not proximately due to or the result of the veteran's 
service-connected status post left medial neuroma 
meniscectomy and was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of August 2004 and May 2007 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Moreover, a March 2006 communication 
informed the veteran of the laws pertaining to disability 
ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
of record.  Moreover, the claims file contains the veteran's 
own statements in support of his claim, to include testimony 
provided at a May 2007 hearing before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
recurrent right quadricep rupture and osteoarthritis of the 
right knee, and for osteoarthritis of the left hip.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of right knee or left hip arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As the service medical records are absent any complaints or 
treatment for a right quadricep, right knee or left hip 
disability, and as the competent evidence does not otherwise 
establish that such current right quadricep, knee, and left 
hip disabilities are causally related to any incident of 
active service, direct service connection is not for 
application.  However, the veteran's central contention is 
that his right quadricep, knee and left hip disabilities are 
secondary to his service-connected status post left medial 
neuroma meniscectomy.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Following a review of the record, the Board finds that the 
evidence does not support a grant of secondary service 
connection here.  In so finding, the Board relies on an 
October 2004 VA examination report.  The examiner at that 
time that the veteran's right knee osteoarthritis was 
consistent with a normal aging process and that the 
spontaneous quadriceps rupture was unrelated to the service-
connected left knee disability.  He found such rupture to be 
secondary to the degenerative aging process.  He further 
added that the veteran's left hip problems were also 
secondary to the normal aging process rather than due to the 
service-connected left knee disability.  In fact, he believed 
that the left hip condition was aggravated by the nonservice-
connected right knee, rather than by the service-connected 
left knee.  Because these opinions were offered based on a 
review of the veteran's history consistent with the evidence 
of record, and following a complete objective examination, 
they are found to be highly probative.  

The Board acknowledges an October 2004 letter written by John 
M. Russell, M.D..  In that correspondence, Dr. Russell stated 
that the veteran had pain and ambulatory difficulties for as 
long as he had treated him, dating back to August 2002.  He 
remarked: "(a) significant factor for this has been his 
bilateral knee arthritis."  He added that the veteran's left 
hip also continued to impact on the veteran's pain and 
problems with ambulation.  

The Board further acknowledges a May 2007 letter written by 
John P. Evans, DPT.   
In that communication, Dr. Evans stated that the veteran's 
left knee difficulties contributed to the veteran's overall 
physical endurance limitations, balance deficits and gait 
deficits.  

While the two private opinions discussed above clearly 
express that the veteran's service-connected left knee 
disability resulted in physical limitation impacting his gait 
and balance, neither states that such physical limitations 
caused any current right knee or left hip disability.  
Therefore, the private opinions do not serve as a basis for a 
grant of service connection on a secondary basis.  

The Board does recognize a March 2005 VA outpatient treatment 
report in which a VA physician opined that the veteran's 
right knee problems were most likely related to his service-
connected left knee degenerative joint disease.  However, 
this opinion was not accompanied by any rationale, nor is it 
clear that the VA physician who authored that treatment 
report had full knowledge of the veteran's medical history.  
For these reasons, the VA examiner's opinion offered in 
October 2004 is found to be more probative than the comment 
found in the March 2005 clinical record.  

Additionally, the Board recognizes an October 2006 VA 
treatment report in which it was noted that the veteran 
protected his service-connected left knee by bearing 
additional weight on his right knee.  However, no opinion was 
offered as to whether such body mechanics would have resulted 
in disability to the right knee.  Again, the evidence that 
does directly address such secondary aggravation has been 
detailed above, and the most persuasive of such opinions is 
the October 2004 VA examiner's statements which found no 
causal relationship between the service-connected left knee 
and the claimed right knee, right quadriceps, and left hip 
disabilities.  

Finally, the Board acknowledges the veteran's belief, 
indicated in his statements and in his May 2007 hearing 
testimony, that his current right quadriceps, right knee, and 
left hip disabilities resulted due to his service-connected 
left knee disability.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
 
In conclusion, the overall weight of the competent evidence 
does not demonstrate that the veteran's currently diagnosed 
recurrent right quadriceps rupture, osteoarthritis of the 
right knee, or osteoarthritis of the left hip, are causally 
related to active service or proximately due to or the result 
of his service-connected left knee disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for recurrent right quadriceps rupture and 
osteoarthritis of the right knee is denied.

Service connection for osteoarthritis of the left hip is 
denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


